



Exhibit 10.2
GOLDMAN SACHS & CO. LLC | 200 WEST STREET | NEW YORK, NEW YORK 10282-2198 | TEL:
212-902-1000
Opening Transaction
To:


Invacare Corporation
One Invacare Way, P.O. Box 4028
Elyria, Ohio 44036
Attention: Chief Financial Officer
Telephone No.: (440) 329-6000
A/C:
52072527
From:


Goldman Sachs & Co. LLC
Re:
Base Warrant Transaction
Ref. No:
SDB3300878417
Date:
June 8, 2017




--------------------------------------------------------------------------------

Dear Ladies and Gentlemen:
The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the Warrants issued by Invacare Corporation (“Company”)
to Goldman Sachs & Co. LLC (“Dealer”) as of the Trade Date specified below (the
“Transaction”). This letter agreement constitutes a “Confirmation” as referred
to in the ISDA Master Agreement specified below. This Confirmation shall replace
any previous agreements and serve as the final documentation for the
Transaction.
The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc. (“ISDA”), are incorporated into this
Confirmation. In the event of any inconsistency between the Equity Definitions
and this Confirmation, this Confirmation shall govern.
Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.
1.This Confirmation evidences a complete and binding agreement between Dealer
and Company as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall supplement, form a part of, and be subject to
an agreement in the form of the 2002 ISDA Master Agreement (the “Agreement”) as
if Dealer and Company had executed an agreement in such form (but without any
Schedule except for the election of the laws of the State of New York as the
governing law (without reference to choice of law doctrine)) on the Trade Date.
In the event of any inconsistency between provisions of that Agreement and this
Confirmation, this Confirmation will prevail for the purpose of the Transaction
to which this Confirmation relates. The parties hereby agree that no Transaction
other than the Transaction to which this Confirmation relates shall be governed
by the Agreement.
2.    The Transaction is a Warrant Transaction, which shall be considered a
Share Option Transaction for purposes of the Equity Definitions. The terms of
the particular Transaction to which this Confirmation relates are as follows:
General Terms.
Trade Date:
June 8, 2017








--------------------------------------------------------------------------------









Effective Date:
The third Exchange Business Day immediately prior to the Premium Payment Date,
subject to Section ‎9(w).

Warrants:
Equity call warrants, each giving the holder the right to purchase a number of
Shares equal to the Warrant Entitlement at a price per Share equal to the Strike
Price, subject to the terms set forth under the caption “Settlement Terms”
below. For the purposes of the Equity Definitions, each reference to a Warrant
herein shall be deemed to be a reference to a Call Option.

Warrant Style:
European

Seller:
Company

Buyer:
Dealer

Shares:
The common shares of Company, without par value (Exchange symbol “IVC”)

Number of Warrants:
6,468,998. For the avoidance of doubt, the Number of Warrants shall be reduced
by any Warrants exercised or deemed exercised hereunder. In no event will the
Number of Warrants be less than zero.

Warrant Entitlement:
One Share per Warrant

Strike Price:
USD 21.4375.

Notwithstanding anything to the contrary in the Agreement, this Confirmation or
the Equity Definitions, in no event shall the Strike Price be subject to
adjustment to the extent that, after giving effect to such adjustment, the
Strike Price would be less than USD 12.42, except for any adjustment pursuant to
the terms of this Confirmation and the Equity Definitions in connection with
stock splits or similar changes to Company’s capitalization.
Premium:
USD 12,337,500

Premium Payment Date:
June 14, 2017

Exchange:
The New York Stock Exchange

Related Exchange(s):
All Exchanges

Procedures for Exercise.
Expiration Time:
The Valuation Time

Expiration Dates:
Each Scheduled Trading Day during the period from, and including, the First
Expiration Date to, but excluding, the 220th Scheduled Trading Day following the
First Expiration Date shall be an “Expiration Date” for a number of Warrants
equal to the Daily Number of Warrants on such date; provided that,
notwithstanding anything to the contrary in the Equity Definitions, if any such
date is a Disrupted Day, the Calculation Agent shall, acting in good faith and
in a commercially reasonable manner, make adjustments, if



2



--------------------------------------------------------------------------------









applicable, to the Daily Number of Warrants or shall reduce such Daily Number of
Warrants to zero for which such day shall be an Expiration Date and shall
designate a Scheduled Trading Day or a number of Scheduled Trading Days as the
Expiration Date(s) for the remaining Daily Number of Warrants or a portion
thereof for the originally scheduled Expiration Date; and provided further that
if such Expiration Date has not occurred pursuant to this clause as of the
eighth Scheduled Trading Day following the last scheduled Expiration Date under
the Transaction, the Calculation Agent shall have the right to declare such
Scheduled Trading Day to be the final Expiration Date and the Calculation Agent
shall determine its good faith estimate of the fair market value for the Shares
as of the Valuation Time on that eighth Scheduled Trading Day or on any
subsequent Scheduled Trading Day, as the Calculation Agent shall determine
acting in good faith and using commercially reasonable means.
First Expiration Date:
September 1, 2022 (or if such day is not a Scheduled Trading Day, the next
following Scheduled Trading Day), subject to Market Disruption Event below.

Daily Number of Warrants:
For any Expiration Date, the Number of Warrants that have not expired or been
exercised as of such day, divided by the remaining number of Expiration Dates
(including such day), rounded down to the nearest whole number, subject to
adjustment pursuant to the provisos to “Expiration Dates”.

Automatic Exercise:
Applicable; and means that for each Expiration Date, a number of Warrants equal
to the Daily Number of Warrants for such Expiration Date will be deemed to be
automatically exercised at the Expiration Time on such Expiration Date.

Market Disruption Event:
Section 6.3(a) of the Equity Definitions is hereby amended by replacing clause
(ii) in its entirety with “(ii) an Exchange Disruption, or” and inserting
immediately following clause (iii) the phrase “; in each case that the
Calculation Agent determines is material.”

Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the words “Scheduled Closing Time” in the
fourth line thereof.
Valuation Terms.
Valuation Time:
Scheduled Closing Time; provided that if the principal trading session is
extended, the Calculation Agent shall determine the Valuation Time in its
reasonable discretion.

Valuation Date:
Each Exercise Date.

Settlement Terms.
Settlement Method:
Net Share Settlement.

Net Share Settlement:
On the relevant Settlement Date, Company shall deliver to Dealer a number of
Shares equal to the Share Delivery



3



--------------------------------------------------------------------------------









Quantity for such Settlement Date to the account specified herein free of
payment through the Clearance System, and Dealer shall be treated as the holder
of record of such Shares at the time of delivery of such Shares or, if earlier,
at 5:00 p.m. (New York City time) on such Settlement Date, and Company shall pay
to Dealer cash in lieu of any fractional Share based on the Settlement Price on
the relevant Valuation Date.
Share Delivery Quantity:
For any Settlement Date, a number of Shares, as calculated by the Calculation
Agent, equal to the Net Share Settlement Amount for such Settlement Date divided
by the Settlement Price on the Valuation Date for such Settlement Date.

Net Share Settlement Amount:
For any Settlement Date, an amount equal to the product of (i) the number of
Warrants exercised or deemed exercised on the relevant Exercise Date, (ii) the
Strike Price Differential for the relevant Valuation Date and (iii) the Warrant
Entitlement.

Settlement Price:
For any Valuation Date, the per Share volume-weighted average price as displayed
under the heading “Bloomberg VWAP” on Bloomberg page IVC <equity> AQR (or any
successor thereto) in respect of the period from the scheduled opening time of
the Exchange to the Scheduled Closing Time on such Valuation Date (or if such
volume-weighted average price is unavailable, the market value of one Share on
such Valuation Date, as determined by the Calculation Agent, acting in good
faith and in a commercially reasonable manner). Notwithstanding the foregoing,
if (i) any Expiration Date is a Disrupted Day and (ii) the Calculation Agent
determines that such Expiration Date shall be an Expiration Date for fewer than
the Daily Number of Warrants, as described above, then the Settlement Price for
the relevant Valuation Date shall be the volume-weighted average price per Share
on such Valuation Date on the Exchange, as determined by the Calculation Agent
based on such sources as it deems appropriate, acting in a commercially
reasonable manner, using a volume-weighted methodology, for the portion of such
Valuation Date for which the Calculation Agent determines there is no Market
Disruption Event.

Settlement Dates:
As determined pursuant to Section 9.4 of the Equity Definitions, subject to
Section ‎9(k)(i) hereof.

Other Applicable Provisions:
The provisions of Sections 9.1(c), 9.8, 9.9, 9.11 and 9.12 of the Equity
Definitions will be applicable, except that all references in such provisions to
“Physically-settled” shall be read as references to “Net Share Settled.” “Net
Share Settled” in relation to any Warrant means that Net Share Settlement is
applicable to that Warrant.

Representation and Agreement:
Notwithstanding Section 9.11 of the Equity Definitions, the parties acknowledge
that any Shares delivered to Dealer may be, upon delivery, subject to
restrictions and limitations



4



--------------------------------------------------------------------------------









arising from Company’s status as issuer of the Shares under applicable
securities laws.
3.
Additional Terms applicable to the Transaction.

Adjustments applicable to the Transaction:
Method of Adjustment:
Calculation Agent Adjustment. For the avoidance of doubt, in making any
adjustments under the Equity Definitions, the Calculation Agent may make
adjustments, if any, to any one or more of the Strike Price, the Number of
Warrants, the Daily Number of Warrants and the Warrant Entitlement.
Notwithstanding the foregoing, any cash dividends or distributions on the
Shares, whether or not extraordinary, shall be governed by Section ‎9(f) of this
Confirmation in lieu of Article 10 or Section 11.2(c) of the Equity Definitions.

Extraordinary Events applicable to the Transaction:
New Shares:
Section 12.1(i) of the Equity Definitions is hereby amended (a) by deleting the
text in clause (i) thereof in its entirety (including the word “and” following
clause (i)) and replacing it with the phrase “publicly quoted, traded or listed
(or whose related depositary receipts are publicly quoted, traded or listed) on
any of the New York Stock Exchange, The NASDAQ Global Select Market or The
NASDAQ Global Market (or their respective successors)” and (b) by inserting
immediately prior to the period the phrase “and (iii) of an entity or person
that is a corporation organized under the laws of the United States, any State
thereof or the District of Columbia that (x) also becomes Company under the
Transaction or (y) directly or indirectly wholly owns Company and fully and
unconditionally guarantees Company’s obligations under the Transaction, in
either case, following such Merger Event or Tender Offer”.

Consequence of Merger Events:
Merger Event:
Applicable; provided that if an event occurs that constitutes both a Merger
Event under Section 12.1(b) of the Equity Definitions and an Additional
Termination Event under Section ‎9(h)(ii)(B) of this Confirmation, the
provisions of Section ‎9(h)(ii)(B) will apply.

Share-for-Share:
Modified Calculation Agent Adjustment

Share-for-Other:
Cancellation and Payment (Calculation Agent Determination)

Share-for-Combined:
Cancellation and Payment (Calculation Agent Determination); provided that Dealer
may elect, in its commercially reasonable judgment, Component Adjustment
(Calculation Agent Determination) for all or any portion of the Transaction.



5



--------------------------------------------------------------------------------









Consequence of Tender Offers:
Tender Offer:
Applicable; provided that if an event occurs that constitutes both a Tender
Offer under Section 12.1(d) of the Equity Definitions and Additional Termination
Event under Section 9(h)(ii)(A) of this Confirmation, the provisions of Section
9(h)(ii)(A) will apply; provided further that Section 12.1(d) of the Equity
Definitions is hereby amended by replacing “10%” with “15%”.

Share-for-Share:
Modified Calculation Agent Adjustment

Share-for-Other:
Modified Calculation Agent Adjustment

Share-for-Combined:
Modified Calculation Agent Adjustment

Consequences of Announcement Events:
Modified Calculation Agent Adjustment as set forth in Section 12.3(d) of the
Equity Definitions; provided that, in respect of an Announcement Event,
(x) references to “Tender Offer” shall be replaced by references to
“Announcement Event” and references to “Tender Offer Date” shall be replaced by
references to “date of such Announcement Event”, (y) the word “shall” in the
second line shall be replaced with “may” and the fifth and sixth lines shall be
deleted in their entirety and replaced with the words “effect on the Warrants of
such Announcement Event solely to account for changes in volatility, expected
dividends, stock loan rate or liquidity relevant to the Shares or the Warrants”,
and (z) for the avoidance of doubt, the Calculation Agent may determine whether
the relevant Announcement Event has had a material effect on the Transaction
(and, if so, shall adjust the terms of the Transaction accordingly) on one or
more occasions on or after the date of the Announcement Event up to, and
including, the Expiration Date, any Early Termination Date, any date of
cancellation and/or any other date with respect to which the Announcement Event
is cancelled, withdrawn, discontinued or otherwise terminated, as applicable, it
being understood that any adjustment in respect of an Announcement Event shall
take into account any earlier adjustment relating to the same Announcement
Event. An Announcement Event shall be an “Extraordinary Event” for purposes of
the Equity Definitions, to which Article 12 of the Equity Definitions is
applicable.

Announcement Event:
(i) The public announcement by (w) any entity of any transaction or event that
is reasonably likely to be completed (as determined by the Calculation Agent
taking into account the effect of such announcement on the market for the Shares
and/or options on the Shares) and, if completed, would constitute a Merger Event
or Tender Offer, (x) Issuer or any subsidiary thereof of any potential
acquisition by Issuer and/or its subsidiaries where the aggregate consideration
exceeds 40% of the market capitalization of Issuer as of the date of such
announcement (an “Acquisition Transaction”), (y) any entity of the intention to
enter into a Merger Event or Tender Offer or (z) Issuer or any



6



--------------------------------------------------------------------------------









subsidiary thereof of the intention to enter into an Acquisition Transaction,
(ii) the public announcement by Issuer of an intention to solicit or enter into,
or to explore strategic alternatives or other similar undertaking that may
include, a Merger Event or Tender Offer or an Acquisition Transaction or (iii)
any subsequent public announcement by the relevant entity making such previous
announcement or Issuer (or a subsidiary thereof) of a change to a transaction or
intention that is the subject of an announcement of the type described in clause
(i) or (ii) of this sentence (including, without limitation, a new announcement,
whether or not by such party or Issuer (or a subsidiary thereof), relating to
such a transaction or intention or the announcement of a withdrawal from, or the
abandonment or discontinuation of, such a transaction or intention), as
determined by the Calculation Agent. For the avoidance of doubt, the occurrence
of an Announcement Event with respect to any transaction or intention shall not
preclude the occurrence of a later Announcement Event with respect to such
transaction or intention. For purposes of this definition of “Announcement
Event,” the remainder of the definition of “Merger Event” in Section 12.1(b) of
the Equity Definitions following the definition of “Reverse Merger” therein
shall be disregarded.
Nationalization, Insolvency or Delisting:
Cancellation and Payment (Calculation Agent Determination); provided that, in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Exchange is located in the United States
and the Shares are not immediately re-listed, re-traded or re-quoted on any of
the New York Stock Exchange, The NASDAQ Global Select Market or The NASDAQ
Global Market (or their respective successors); if the Shares are immediately
re-listed, re-traded or re-quoted on any of the New York Stock Exchange, The
NASDAQ Global Select Market or The NASDAQ Global Market (or their respective
successors), such exchange or quotation system shall thereafter be deemed to be
the Exchange.

Additional Disruption Events:
Change in Law:
Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the word “Shares” with the phrase “Hedge
Positions” in clause (X) thereof and (ii) inserting the parenthetical
“(including, for the avoidance of doubt and without limitation, adoption or
promulgation of new regulations authorized or mandated by existing statute)” at
the end of clause (A) thereof.

Failure to Deliver:
Not Applicable

Insolvency Filing:
Applicable

Hedging Disruption:
Applicable; provided that:

(i)
Section 12.9(a)(v) of the Equity Definitions is hereby amended by (a) inserting
the following words



7



--------------------------------------------------------------------------------









at the end of clause (A) thereof: “in the manner contemplated by the Hedging
Party on the Trade Date” and (b) inserting the following two phrases at the end
of such Section:
“For the avoidance of doubt, the term “equity price risk” shall be deemed to
include, but shall not be limited to, stock price and volatility risk. And, for
the further avoidance of doubt, any such transactions or assets referred to in
phrases (A) or (B) above must be available on commercially reasonable pricing
terms.”; and
(ii)
Section 12.9(b)(iii) of the Equity Definitions is hereby amended by inserting in
the third line thereof, after the words “to terminate the Transaction”, the
words “or a portion of the Transaction affected by such Hedging Disruption”.

Increased Cost of Hedging:
Not Applicable

Loss of Stock Borrow:
Applicable

Maximum Stock Loan Rate:
100 basis points

Increased Cost of Stock Borrow:
Applicable

Initial Stock Loan Rate:
0 basis points until June 1, 2022 and 25 basis points thereafter.

Hedging Party:
For all applicable Additional Disruption Events, Dealer.

Determining Party:
For all applicable Extraordinary Events, Dealer.

Non-Reliance:
Applicable

Agreements and Acknowledgments
Regarding Hedging Activities:
Applicable

Additional Acknowledgments:
Applicable

4.
Calculation Agent.

Dealer, whose judgments, determinations and calculations shall be made in good
faith and in a commercially reasonable manner; provided that, following the
occurrence and during the continuance of an Event of Default of the type
described in Section 5(a)(vii) of the Agreement with respect to which Dealer is
the sole Defaulting Party, if the Calculation Agent fails to timely make any
calculation, adjustment or determination required to be made by the Calculation
Agent hereunder or to perform any obligation of the Calculation Agent hereunder
and such failure continues for five (5) Exchange Business Days following notice
to the Calculation Agent by Company of such failure, Company shall have the
right to designate a nationally recognized third-party dealer in
over-the-counter corporate equity derivatives to act, during the period
commencing on the date such Event of Default occurred and ending on the Early
Termination Date


8



--------------------------------------------------------------------------------









with respect to such Event of Default (or, if earlier, the date on which such
Event of Default is no longer continuing), as the Calculation Agent. Following
any determination or calculation by the Calculation Agent hereunder, upon a
request by Company, the Calculation Agent shall promptly (but in any event
within three Scheduled Trading Days) provide to Company by e-mail to the e-mail
address provided by Company in such request a report (in a commonly used file
format for the storage and manipulation of financial data) displaying in
reasonable detail the basis for such determination or calculation (including any
assumptions used in making such determination or calculation), it being
understood that the Calculation Agent shall not be obligated to disclose any
proprietary or confidential models used by it for such determination or
calculation or any information that may be proprietary or confidential or
subject to an obligation not to disclose such information.
5.
Account Details.

(a)
Account for payments to Company:    

To be provided.
Account for delivery of Shares from Company:
To be provided.
(b)
Account for payments to Dealer:

Chase Manhattan Bank New York
For A/C Goldman Sachs & Co. LLC
A/C #930-1-011483
ABA: 021-000021


Account for delivery of Shares to Dealer:
DTC 0005
6.
Offices.

(a)
The Office of Company for the Transaction is: Inapplicable, Company is not a
Multibranch Party.

(b)
The Office of Dealer for the Transaction is: 200 West Street, New York, New York
10282-2198

7.
Notices.

(a)
Address for notices or communications to Company:

Invacare Corporation
One Invacare Way, P.O. Box 4028
Elyria, Ohio 44036
Attention:     Chief Financial Officer
Telephone No.:    (440) 329-6000


9



--------------------------------------------------------------------------------









(b)
Address for notices or communications to Dealer:

To:        Goldman Sachs & Co. LLC
200 West Street
New York, NY 10282-2198
Attn:
Joshua Murray,

Equity Capital Markets
Telephone:
212-902-3291

Facsimile:
646-835-3576

Email:         joshua.murray@gs.com
8.
Representations and Warranties of Company.

Company hereby represents and warrants to Dealer on the date hereof, on and as
of the Premium Payment Date and, in the case of the representations in Section
‎8(d), at all times until termination of the Transaction, that:
(a)
Company has all necessary corporate power and authority to execute, deliver and
perform its obligations in respect of the Transaction; such execution, delivery
and performance have been duly authorized by all necessary corporate action on
Company’s part; and this Confirmation has been duly and validly executed and
delivered by Company and constitutes its valid and binding obligation,
enforceable against Company in accordance with its terms, subject to applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
similar laws affecting creditors’ rights and remedies generally, and subject, as
to enforceability, to general principles of equity, including principles of
commercial reasonableness, good faith and fair dealing (regardless of whether
enforcement is sought in a proceeding at law or in equity) and except that
rights to indemnification and contribution hereunder may be limited by federal
or state securities laws or public policy relating thereto.

(b)
Neither the execution and delivery of this Confirmation nor the incurrence or
performance of obligations of Company hereunder will conflict with or result in
a breach of the certificate of incorporation or by‑laws (or any equivalent
documents) of Company, or any applicable law or regulation, or any order, writ,
injunction or decree of any court or governmental authority or agency, or any
agreement or instrument filed as an exhibit to Company’s Annual Report on Form
10-K for the year ended December 31, 2016, as updated by any subsequent filings,
to which Company or any of its subsidiaries is a party or by which Company or
any of its subsidiaries is bound, or constitute a default under, or result in
the creation of any lien under, any such agreement or instrument.

(c)
No consent, approval, authorization, or order of, or filing with, any
governmental agency or body or any court is required in connection with the
execution, delivery or performance by Company of this Confirmation, except such
as have been obtained or made and such as may be required under the Securities
Act of 1933, as amended (the “Securities Act”) or state securities laws.

(d)
A number of Shares equal to the Maximum Number of Shares (as defined below) (the
“Warrant Shares”) have been reserved for issuance by all required corporate
action of Company. The Warrant Shares have been duly authorized and, when
delivered against payment therefor (which may include Net Share Settlement in
lieu of cash) and otherwise as contemplated by the terms of the Warrants
following the exercise of the Warrants in accordance with the terms and
conditions of the Warrants, will be validly issued, fully-paid and
non-assessable, and the issuance of the Warrant Shares will not be subject to
any preemptive or similar rights.

(e)
Company is not and, after consummation of the transactions contemplated hereby,
will not be required to register as an “investment company” as such term is
defined in the Investment Company Act of 1940, as amended.

(f)
Company is an “eligible contract participant” (as such term is defined in
Section 1a(18) of the Commodity Exchange Act, as amended, other than a person
that is an eligible contract participant under Section 1a(18)(C) of the
Commodity Exchange Act).



10



--------------------------------------------------------------------------------









(g)
Company is not, on the date hereof, in possession of any material non-public
information with respect to Company or the Shares.

(h)
To Company’s actual knowledge, no state or local (including any non-U.S.
jurisdiction’s) law, rule, regulation or regulatory order applicable to the
Shares, other than Ohio Rev. Code §1701.831 and Ohio Rev. Code Chapter 1704,
would give rise to any reporting, consent, registration or other requirement
(including without limitation a requirement to obtain prior approval from any
person or entity) as a result of Dealer or its affiliates owning or holding
(however defined) Shares.

(i)
Company (A) is capable of evaluating investment risks independently, both in
general and with regard to all transactions and investment strategies involving
a security or securities; (B) will exercise independent judgment in evaluating
the recommendations of any broker-dealer or its associated persons, unless it
has otherwise notified the broker-dealer in writing; and (C) has total assets of
at least $50 million.

(j)
Prior to the Trade Date, Company represents that Company’s board of directors
have authorized the Transaction, and approved the Transaction and any related
hedging activity for purposes of Chapter 1704 of the Ohio Revised Code and
agrees to deliver to Dealer a copy of the resolutions of Company’s board of
directors covering the foregoing authorization and approvals.

9.
Other Provisions.

(a)
Opinions. Company shall deliver to Dealer an opinion of counsel, dated as of the
Trade Date, with respect to the matters set forth in Sections ‎8(a) through ‎(d)
of this Confirmation (except as to whether this Confirmation constitutes
Company’s valid and binding obligation or is enforceable in accordance with its
terms); provided that any such opinion of counsel may contain customary
exceptions and qualifications. Delivery of such opinion to Dealer shall be a
condition precedent for the purpose of Section 2(a)(iii) of the Agreement with
respect to each obligation of Dealer under Section 2(a)(i) of the Agreement.

(b)
Repurchase Notices. Company shall, on or prior to the date that is one Scheduled
Trading Day following any date on which Company obtains actual knowledge that it
has effected any repurchase of Shares, promptly give Dealer a written notice of
such repurchase (a “Repurchase Notice”) on such day if following such
repurchase, the number of outstanding Shares on such day, subject to any
adjustments provided herein, is (i) less than 32.18 million (in the case of the
first such notice) or (ii) thereafter more than 685,000 less than the number of
Shares included in the immediately preceding Repurchase Notice. Company agrees
to indemnify and hold harmless Dealer and its affiliates and their respective
officers, directors, employees, affiliates, advisors, agents and controlling
persons (each, an “Indemnified Person”) from and against any and all losses
(including losses relating to Dealer’s hedging activities as a consequence of
becoming, or of the risk of becoming, a Section 16 “insider”, including without
limitation, any forbearance from hedging activities or cessation of hedging
activities and any losses in connection therewith with respect to the
Transaction), claims, damages, judgments, liabilities and reasonable expenses
(including reasonable attorney’s fees), joint or several, which an Indemnified
Person actually may become subject to, in each case, as a result of Company’s
failure to provide Dealer with a Repurchase Notice on the day and in the manner
specified in this paragraph, and to reimburse, within 30 days, upon written
request, each of such Indemnified Persons for any reasonable legal or other
expenses incurred in connection with investigating, preparing for, providing
testimony or other evidence in connection with or defending any of the
foregoing. If any suit, action, proceeding (including any governmental or
regulatory investigation), claim or demand shall be brought or asserted against
the Indemnified Person, such Indemnified Person shall promptly notify Company in
writing, and Company, upon request of the Indemnified Person, shall retain
counsel reasonably satisfactory to the Indemnified Person to represent the
Indemnified Person and any others Company may designate in such proceeding and
shall pay the reasonable fees and expenses of such counsel related to such
proceeding. Company shall not be liable for any settlement of any such
proceeding effected without its written consent, but if settled with such
consent or if there be a final judgment for the plaintiff, Company agrees to
indemnify any Indemnified Person from and against any loss or liability by
reason of such settlement or judgment. Company shall not, without



11



--------------------------------------------------------------------------------









the prior written consent of the Indemnified Person, effect any settlement of
any such proceeding that is pending or threatened in respect of which any
Indemnified Person is or could have been a party and indemnity could have been
sought hereunder by such Indemnified Person, unless such settlement includes an
unconditional release of such Indemnified Person from all liability on claims
that are the subject matter of such proceeding on terms reasonably satisfactory
to such Indemnified Person. If the indemnification provided for in this
paragraph is unavailable to an Indemnified Person or insufficient in respect of
any losses, claims, damages or liabilities referred to therein, then Company
under such paragraph, in lieu of indemnifying such Indemnified Person
thereunder, shall contribute to the amount paid or payable by such Indemnified
Person as a result of such losses, claims, damages or liabilities. The remedies
provided for in this paragraph are not exclusive and shall not limit any rights
or remedies which may otherwise be available to any Indemnified Person at law or
in equity. The indemnity and contribution agreements contained in this paragraph
shall remain operative and in full force and effect regardless of the
termination of the Transaction.
(c)
Regulation M. Company is not on the Trade Date engaged in a distribution, as
such term is used in Regulation M under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), of any securities of Company, other than a
distribution meeting the requirements of the exception set forth in Rules
101(b)(10) and 102(b)(7) of Regulation M. Company shall not, until the second
Scheduled Trading Day immediately following the Effective Date, engage in any
such distribution.

(d)
No Manipulation. Company is not entering into the Transaction to create actual
or apparent trading activity in the Shares (or any security convertible into or
exchangeable for the Shares) or to raise or depress or otherwise manipulate the
price of the Shares (or any security convertible into or exchangeable for the
Shares) or otherwise in violation of the Exchange Act.

(e)
Transfer or Assignment. Company may not transfer any of its rights or
obligations under the Transaction without the prior written consent of Dealer.
Dealer may, without Company’s consent, transfer or assign all or any part of its
rights or obligations under the Transaction to any third party; provided that,
under the applicable law effective on the date of such assignment, Company will
not, as a result of such transfer or assignment, be required to pay the
transferee or assignee on any payment date an amount under Section 2(d)(i)(4) of
the Agreement greater than an amount that Company would have been required to
pay to Dealer in the absence of such transfer or assignment. If at any time at
which (A) the Section 16 Percentage exceeds 7.5%, (B) the Warrant Equity
Percentage exceeds 22.97%, or (C) the Share Amount exceeds the Applicable Share
Limit (if any applies) (any such condition described in clauses (A), (B) or (C),
an “Excess Ownership Position”), Dealer is unable after using its commercially
reasonable efforts to effect a transfer or assignment of Warrants to a third
party on pricing terms reasonably acceptable to Dealer and within a time period
reasonably acceptable to Dealer such that no Excess Ownership Position exists,
then Dealer may designate any Exchange Business Day as an Early Termination Date
with respect to a portion of the Transaction (the “Terminated Portion”), such
that following such partial termination no Excess Ownership Position exists. In
the event that Dealer so designates an Early Termination Date with respect to a
Terminated Portion, a payment shall be made pursuant to Section 6 of the
Agreement as if (1) an Early Termination Date had been designated in respect of
a Transaction having terms identical to the Transaction and a Number of Warrants
equal to the number of Warrants underlying the Terminated Portion, (2) Company
were the sole Affected Party with respect to such partial termination and (3)
the Terminated Portion were the sole Affected Transaction (and, for the
avoidance of doubt, the provisions of Section ‎9(j) shall apply to any amount
that is payable by Company to Dealer pursuant to this sentence as if Company was
not the Affected Party). The “Section 16 Percentage” as of any day is the
fraction, expressed as a percentage, (A) the numerator of which is the number of
Shares that Dealer and any of its affiliates or any other person subject to
aggregation with Dealer for purposes of the “beneficial ownership” test under
Section 13 of the Exchange Act, or any “group” (within the meaning of Section 13
of the Exchange Act) of which Dealer is or may be deemed to be a part
beneficially owns (within the meaning of Section 13 of the Exchange Act),
without duplication, on such day (or, to the extent that for any reason the
equivalent calculation under Section 16 of the Exchange Act and the rules and
regulations thereunder results in a higher number, such higher number) and (B)
the denominator of which is the number of Shares outstanding on such day. The
“Warrant Equity Percentage” as of any day is the fraction, expressed as a
percentage, (A) the numerator of which is the sum of (1) the



12



--------------------------------------------------------------------------------









product of the Number of Warrants and the Warrant Entitlement and (2) the
aggregate number of Shares underlying any other warrants purchased by Dealer
from Company, and (B) the denominator of which is the number of Shares
outstanding. The “Share Amount” as of any day is the number of Shares that
Dealer and any person whose ownership position would be aggregated with that of
Dealer (Dealer or any such person, a “Dealer Person”) under any law, rule,
regulation, regulatory order or organizational documents or contracts of Company
that are, in each case, applicable to ownership of Shares (“Applicable
Restrictions”), owns, beneficially owns, constructively owns, controls, holds
the power to vote or otherwise meets a relevant definition of ownership under
any Applicable Restriction, as determined by Dealer in its reasonable
discretion. The “Applicable Share Limit” means a number of Shares equal to (A)
the minimum number of Shares that could give rise to reporting or registration
obligations (except for any filing requirements on Form 13F, Schedule 13D or
Schedule 13G under the Exchange Act, in each case, as in effect on the Trade
Date) or other requirements (including obtaining prior approval from any person
or entity) of a Dealer Person, or could result in an adverse effect on a Dealer
Person, under any Applicable Restriction, as determined by Dealer in its
reasonable discretion, minus (B) 1% of the number of Shares outstanding.
Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing Dealer to purchase, sell, receive or deliver any Shares or
other securities, or make or receive any payment in cash, to or from Company,
Dealer may designate any of its affiliates to purchase, sell, receive or deliver
such Shares or other securities, or make or receive such payment in cash, and
otherwise to perform Dealer’s obligations in respect of the Transaction and any
such designee may assume such obligations. Dealer shall be discharged of its
obligations to Company solely to the extent of any such performance.
(f)
Dividends. If at any time during the period from and including the Effective
Date, to and including the last Expiration Date, (i) an ex-dividend date for a
cash dividend occurs with respect to the Shares (an “Ex-Dividend Date”), and
that dividend differs from the Regular Dividend on a per Share basis or (ii) if
no Ex-Dividend Date for a cash dividend occurs with respect to the Shares in any
quarterly dividend period of Company, then the Calculation Agent will adjust, in
a commercially reasonable manner, any of the Strike Price, Number of Warrants,
Daily Number of Warrants and/or any other variable relevant to the exercise,
settlement or payment of the Transaction to preserve the fair value of the
Warrants after taking into account such dividend or lack thereof. “Regular
Dividend” shall mean for any calendar quarter, USD 0.0125 for the first regular
cash dividend or distribution on the Shares for which the Ex-Dividend Date falls
within such calendar quarter, and zero for any other dividend or distribution on
the Shares for which the Ex-Dividend Date falls within the same calendar
quarter.

(g)
[Reserved].

(h)
Additional Provisions.

(i)
Amendments to the Equity Definitions:

(A)
Section 11.2(a) of the Equity Definitions is hereby amended by deleting the
words “a diluting or concentrative” and replacing them with the words “a
material”; and adding the phrase “or Warrants” at the end of the sentence.

(B)
Section 11.2(c) of the Equity Definitions is hereby amended by (w) replacing the
words “a diluting or concentrative” with “a material” in the fifth line thereof,
(x) adding the phrase “or Warrants” after the words “the relevant Shares” in the
same sentence, (y) deleting the words “diluting or concentrative” in the sixth
to last line thereof and (z) deleting the phrase “(provided that no adjustments
will be made to account solely for changes in volatility, expected dividends,
stock loan rate or liquidity relative to the relevant Shares)” and replacing it
with the phrase “(and, for the avoidance of doubt, adjustments may be made to
account solely for changes in volatility, expected dividends, stock loan rate or
liquidity relative to the relevant Shares).”



13



--------------------------------------------------------------------------------









(C)
Section 11.2(e)(vii) of the Equity Definitions is hereby amended by deleting the
words “a diluting or concentrative” and replacing them with the word “a
material”; and adding the phrase “or Warrants” at the end of the sentence.

(D)
Section 12.6(a)(ii) of the Equity Definitions is hereby amended by (1) deleting
from the fourth line thereof the word “or” after the word “official” and
inserting a comma therefor, and (2) deleting the semi-colon at the end of
subsection (B) thereof and inserting the following words therefor “or (C) the
occurrence of any of the events specified in Section 5(a)(vii) (1) through (9)
of the ISDA Master Agreement with respect to that Issuer.”

(E)
Section 12.9(b)(iv) of the Equity Definitions is hereby amended by:

(x)
deleting (1) subsection (A) in its entirety, (2) the phrase “or (B)” following
subsection (A) and (3) the phrase “in each case” in subsection (B); and

(y)
replacing the phrase “neither the Non-Hedging Party nor the Lending Party lends
Shares” with the phrase “such Lending Party does not lend Shares” in the
penultimate sentence.

(F)
Section 12.9(b)(v) of the Equity Definitions is hereby amended by:

(x)
adding the word “or” immediately before subsection “(B)” and deleting the comma
at the end of subsection (A); and

(y)
(1) deleting subsection (C) in its entirety, (2) deleting the word “or”
immediately preceding subsection (C), (3) deleting the penultimate sentence in
its entirety and replacing it with the sentence “The Hedging Party will
determine the Cancellation Amount payable by one party to the other.” and
(4) deleting clause (X) in the final sentence.

(ii)
Notwithstanding anything to the contrary in this Confirmation, upon the
occurrence of one of the following events, with respect to the Transaction, (1)
the Calculation Agent shall have the right, in good faith and its commercially
reasonable discretion, to designate such event an Additional Termination Event
and designate an Early Termination Date pursuant to Section 6(b) of the
Agreement, (2) Company shall be deemed the sole Affected Party with respect to
such Additional Termination Event and (3) the Transaction, or, at the election
of Dealer in its sole discretion, any portion of the Transaction, shall be
deemed the sole Affected Transaction; provided that if Dealer so designates an
Early Termination Date with respect to a portion of the Transaction, (a) a
payment shall be made pursuant to Section 6 of the Agreement as if an Early
Termination Date had been designated in respect of a Transaction having terms
identical to the Transaction and a Number of Warrants equal to the number of
Warrants included in the terminated portion of the Transaction, and (b) for the
avoidance of doubt, the Transaction shall remain in full force and effect except
that the Number of Warrants shall be reduced by the number of Warrants included
in such terminated portion:

(A)
A “person” or “group” within the meaning of Section 13(d) of the Exchange Act,
other than Company, its subsidiaries and its and their employee benefit plans,
files a Schedule TO or any schedule, form or report under the Exchange Act
disclosing that such person or group has become the direct or indirect
“beneficial owner,” as defined in Rule 13d-3 under the Exchange Act, of the
common equity of Company representing more than 50% of the voting power of all
classes of the common equity of Company entitled to vote generally in the
election of Company’s board of directors.

(B)
Consummation of (I) any recapitalization, reclassification or change of the
Shares (other than changes resulting from a subdivision or combination) as a
result of which the Shares would be converted into, or exchanged for, stock,
other securities,



14



--------------------------------------------------------------------------------









other property or assets, (II) any share exchange, consolidation or merger of
Company pursuant to which the Shares will be converted into cash, securities or
other property or assets or (III) any sale, lease or other transfer in one
transaction or a series of transactions of all or substantially all of the
consolidated assets of Company and its subsidiaries, taken as a whole, to any
person other than one of Company’s wholly owned subsidiaries. Notwithstanding
the foregoing, any transaction or transactions set forth in clause (A) above
and/or this clause (B) shall not constitute an Additional Termination Event if
(x) at least 90% of the consideration received or to be received by holders of
the Shares, excluding cash payments for fractional Shares and cash payments made
pursuant to dissenters’ appraisal rights, in connection with such transaction or
transactions consists of shares of common stock that are listed or quoted on any
of The New York Stock Exchange, The NASDAQ Global Select Market or The NASDAQ
Global Market (or any of their respective successors) or will be so listed or
quoted when issued or exchanged in connection with such transaction or
transactions, and (y) as a result of such transaction or transactions, the
Shares will consist of such consideration, excluding cash payments for
fractional Shares and cash payments made pursuant to dissenters’ appraisal
rights.
(C)
[Reserved].

(D)
Default by Company or any of its Significant Subsidiaries with respect to any
mortgage, agreement or other instrument under which there may be outstanding, or
by which there may be secured or evidenced, any indebtedness for money borrowed
in excess of $5,000,000 (or its foreign currency equivalent) in the aggregate of
Company and/or any such subsidiary, whether such indebtedness now exists or
shall hereafter be created (i) resulting in such indebtedness becoming or being
declared due and payable or (ii) constituting a failure to pay the principal or
interest of any such debt when due and payable at its stated maturity, upon
required repurchase, upon declaration of acceleration or otherwise, in each
case, if such default is not cured or waived, or such acceleration is not
rescinded, within 30 days after a written notice is delivered to Company. A
“Significant Subsidiary” is a subsidiary of Company that is a “significant
subsidiary” as defined under Rule 1-02(w) of Regulation S-X under the Exchange
Act; provided that, in the case of a subsidiary that meets the criteria of
clause (3) of the definition thereof but not clause (1) or (2) thereof, such
subsidiary shall not be deemed to be a Significant Subsidiary unless the
subsidiary’s income from continuing operations before income taxes,
extraordinary items and cumulative effect of a change in accounting principle
exclusive of amounts attributable to any non-controlling interests for the last
completed fiscal year prior to the date of such determination exceeds
$5,000,000.

(E)
A final judgment or judgments for the payment of $5,000,000 (or its foreign
currency equivalent) or more (excluding any amounts covered by insurance) in the
aggregate rendered against Company or any of its subsidiaries, which judgment is
not discharged, paid, bonded, waived or stayed within 60 days after (I) the date
on which the right to appeal thereof has expired if no such appeal has
commenced, or (II) the date on which all rights to appeal have been
extinguished.

(F)
Dealer reasonably determines based on advice of counsel that, despite using
commercially reasonable efforts, it is unable or reasonably determines that it
is impractical or illegal, to hedge its exposure with respect to the Transaction
in the public market without registration under the Securities Act or as a
result of any legal, regulatory or self-regulatory requirements or related
policies and procedures (whether or not such requirements, policies or
procedures are imposed by law or have been voluntarily adopted by Dealer);
provided that such policies and



15



--------------------------------------------------------------------------------









procedures have been adopted by Dealer in good faith and are generally
applicable in similar situations and applied in a non-discriminatory manner.
(i)
No Collateral or Setoff. Notwithstanding any provision of the Agreement or any
other agreement between the parties to the contrary, the obligations of Company
hereunder are not secured by any collateral. Obligations under the Transaction
shall not be set off by Company against any other obligations of the parties,
whether arising under the Agreement, this Confirmation, under any other
agreement between the parties hereto, by operation of law or otherwise. Any
provision in the Agreement with respect to the satisfaction of Company’s payment
obligations to the extent of Dealer’s payment obligations to Company in the same
currency and in the same Transaction (including, without limitation Section 2(c)
thereof) shall not apply to Company and, for the avoidance of doubt, Company
shall fully satisfy such payment obligations notwithstanding any payment
obligation to Company by Dealer in the same currency and in the same
Transaction. In calculating any amounts under Section 6(e) of the Agreement,
notwithstanding anything to the contrary in the Agreement, (1) separate amounts
shall be calculated as set forth in such Section 6(e) with respect to (a) the
Transaction and (b) all other Transactions, and (2) such separate amounts shall
be payable pursuant to Section 6(d)(ii) of the Agreement. For the avoidance of
doubt and notwithstanding anything to the contrary provided in this Section
‎9(i), in the event of bankruptcy or liquidation of either Company or Dealer,
neither party shall have the right to set off any obligation that it may have to
the other party under the Transaction against any obligation such other party
may have to it, whether arising under the Agreement, this Confirmation or any
other agreement between the parties hereto, by operation of law or otherwise.

(j)
Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If (a) an Early Termination Date (whether as a result of
an Event of Default or a Termination Event) occurs or is designated with respect
to the Transaction or (b) the Transaction is cancelled or terminated upon the
occurrence of an Extraordinary Event (except as a result of (i) a
Nationalization, Insolvency or Merger Event in which the consideration to be
paid to holders of Shares consists solely of cash, (ii) a Merger Event or Tender
Offer that is within Company’s control, or (iii) an Event of Default in which
Company is the Defaulting Party or a Termination Event in which Company is the
Affected Party other than an Event of Default of the type described in Section
5(a)(iii), (v), (vi), (vii) or (viii) of the Agreement or a Termination Event of
the type described in Section 5(b) of the Agreement, in each case that resulted
from an event or events outside Company’s control), and if Company would owe any
amount to Dealer pursuant to Section 6(d)(ii) of the Agreement or any
Cancellation Amount pursuant to Article 12 of the Equity Definitions (any such
amount, a “Payment Obligation”), then Company shall satisfy the Payment
Obligation by the Share Termination Alternative (as defined below), unless
(a) Company gives irrevocable telephonic notice to Dealer, confirmed in writing
within one Scheduled Trading Day, no later than 5:00 p.m. (New York City time)
on the Merger Date, Tender Offer Date, Announcement Date (in the case of a
Nationalization, Insolvency or Delisting), Early Termination Date or date of
cancellation, as applicable, of its election that the Share Termination
Alternative shall not apply, (b) Company remakes the representation set forth in
Section ‎8(g) as of the date of such election and (c) Dealer agrees, in its sole
discretion, to such election, in which case the provisions of Section 12.7 or
Section 12.9 of the Equity Definitions, or the provisions of Section 6(d)(ii) of
the Agreement, as the case may be, shall apply.

Share Termination Alternative:
If applicable, Company shall deliver to Dealer the Share Termination Delivery
Property on the date (the “Share Termination Payment Date”) on which the Payment
Obligation would otherwise be due pursuant to Section 12.7 or Section 12.9 of
the Equity Definitions or Section 6(d)(ii) of the Agreement, as applicable,
subject to Section ‎9(k)(i) below, in satisfaction, subject to Section ‎9(k)(ii)
below, of the relevant Payment Obligation, in the manner reasonably requested by
Dealer free of payment.



16



--------------------------------------------------------------------------------









Share Termination Delivery
Property:
A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the relevant Payment Obligation divided by the Share Termination
Unit Price. The Calculation Agent shall adjust the amount of Share Termination
Delivery Property by replacing any fractional portion of a security therein with
an amount of cash equal to the value of such fractional security based on the
values used to calculate the Share Termination Unit Price (without giving effect
to any discount pursuant to Section ‎9(k)(i)).

Share Termination Unit Price:
The value of property contained in one Share Termination Delivery Unit on the
date such Share Termination Delivery Units are to be delivered as Share
Termination Delivery Property, as determined by the Calculation Agent in its
discretion by commercially reasonable means. In the case of a Private Placement
of Share Termination Delivery Units that are Restricted Shares (as defined
below), as set forth in Section ‎9(k)(i) below, the Share Termination Unit Price
shall be determined by the discounted price applicable to such Share Termination
Delivery Units. In the case of a Registration Settlement of Share Termination
Delivery Units that are Restricted Shares (as defined below) as set forth in
Section ‎9(k)(ii) below, notwithstanding the foregoing, the Share Termination
Unit Price shall be the Settlement Price on the Merger Date, Tender Offer Date,
Announcement Date (in the case of a Nationalization, Insolvency or Delisting),
Early Termination Date or date of cancellation, as applicable. The Calculation
Agent shall notify Company of the Share Termination Unit Price at the time of
notification of such Payment Obligation to Company or, if applicable, at the
time the discounted price applicable to the relevant Share Termination Units is
determined pursuant to Section ‎9(k)(i).

Share Termination Delivery Unit:
One Share or, if the Shares have changed into cash or any other property or the
right to receive cash or any other property as the result of a Nationalization,
Insolvency or Merger Event (any such cash or other property, the “Exchange
Property”), a unit consisting of the type and amount of Exchange Property
received by a holder of one Share (without consideration of any requirement to
pay cash or other consideration in lieu of fractional amounts of any securities)
in such Nationalization, Insolvency or Merger Event. If such Nationalization,
Insolvency or Merger Event involves a choice of Exchange Property to be received
by holders, such holder shall be deemed to have elected to receive the maximum
possible amount of cash.

Failure to Deliver:
Inapplicable



17



--------------------------------------------------------------------------------









Other applicable provisions:
If Share Termination Alternative is applicable, the provisions of Sections 9.8,
9.9, 9.11 and 9.12 (as modified above) of the Equity Definitions will be
applicable, except that all references in such provisions to
“Physically-settled” shall be read as references to “Share Termination Settled”
and all references to “Shares” shall be read as references to “Share Termination
Delivery Units”. “Share Termination Settled” in relation to the Transaction
means that the Share Termination Alternative is applicable to the Transaction.

(k)
Registration/Private Placement Procedures. If, in the reasonable opinion of
Dealer, following any delivery of Shares or Share Termination Delivery Property
to Dealer hereunder, such Shares or Share Termination Delivery Property would be
in the hands of Dealer subject to any applicable restrictions with respect to
any registration or qualification requirement or prospectus delivery requirement
for such Shares or Share Termination Delivery Property pursuant to any
applicable federal or state securities law (including, without limitation, any
such requirement arising under Section 5 of the Securities Act as a result of
such Shares or Share Termination Delivery Property being “restricted
securities”, as such term is defined in Rule 144 under the Securities Act, or as
a result of the sale of such Shares or Share Termination Delivery Property being
subject to paragraph (c) of Rule 145 under the Securities Act) (such Shares or
Share Termination Delivery Property, “Restricted Shares”), then delivery of such
Restricted Shares shall be effected pursuant to either clause (i) or (ii) below
at the election of Company, unless Dealer waives the need for
registration/private placement procedures set forth in (i) and (ii) below.
Notwithstanding the foregoing, solely in respect of any Daily Number of Warrants
exercised or deemed exercised on any Expiration Date, Company shall elect, prior
to the first Settlement Date for the first applicable Expiration Date, a Private
Placement Settlement or Registration Settlement, consistent with a transaction
of similar size, for all deliveries of Restricted Shares for all such Expiration
Dates which election shall be applicable to all remaining Settlement Dates for
such Warrants and the procedures in clause (i) or clause (ii) below shall apply
for all such delivered Restricted Shares on an aggregate basis commencing after
the final Settlement Date for such Warrants. The Calculation Agent shall make
reasonable adjustments, consistent with transactions of a similar size, to
settlement terms and provisions under this Confirmation to reflect a single
Private Placement or Registration Settlement for such aggregate Restricted
Shares delivered hereunder.

(i)
If Company elects to settle the Transaction pursuant to this clause (i) (a
“Private Placement Settlement”), then delivery of Restricted Shares by Company
shall be effected in customary private placement procedures with respect to such
Restricted Shares reasonably acceptable to Dealer; provided that Company may not
elect a Private Placement Settlement if, on the date of its election, it has
taken, or caused to be taken, any action that would make unavailable either the
exemption pursuant to Section 4(a)(2) of the Securities Act for the sale by
Company to Dealer (or any affiliate designated by Dealer) of the Restricted
Shares or the exemption pursuant to Section 4(a)(1) or Section 4(a)(3) of the
Securities Act for resales of the Restricted Shares by Dealer (or any such
affiliate of Dealer). The Private Placement Settlement of such Restricted Shares
shall include customary representations, covenants, blue sky and other
governmental filings and/or registrations, indemnities to Dealer, due diligence
rights (for Dealer or any designated buyer of the Restricted Shares by Dealer),
opinions and certificates, and such other documentation as is customary for
private placement agreements of similar size, all reasonably acceptable to
Dealer. In the case of a Private Placement Settlement, Dealer shall determine a
commercially reasonable discount to the Share Termination Unit Price (in the
case of settlement of Share Termination Delivery Units pursuant to Section ‎9(j)
above) or premium to any Settlement Price (in the case of settlement of Shares
pursuant to Section ‎2 above) applicable to such Restricted Shares in a
commercially reasonable manner and appropriately adjust the number of such
Restricted Shares to be delivered to Dealer hereunder, which discount or
premium, as the case may be, shall only take into account the illiquidity
resulting from the fact that the Restricted Shares will not



18



--------------------------------------------------------------------------------









be registered for resale and any commercially reasonable fees and expenses of
Dealer (and any affiliate thereof) in connection with such resale.
Notwithstanding anything to the contrary in the Agreement or this Confirmation,
the date of delivery of such Restricted Shares shall be the Exchange Business
Day following notice by Dealer to Company of such applicable discount or
premium, as the case may be, and the number of Restricted Shares to be delivered
pursuant to this clause (i). For the avoidance of doubt, delivery of Restricted
Shares shall be due as set forth in the previous sentence and not be due on the
Share Termination Payment Date (in the case of settlement of Share Termination
Delivery Units pursuant to Section ‎9(j) above) or on the Settlement Date for
such Restricted Shares (in the case of settlement in Shares pursuant to Section
‎2 above).
(ii)
If Company elects to settle the Transaction pursuant to this clause (ii) (a
“Registration Settlement”), then Company shall promptly (but in any event no
later than the beginning of the Resale Period) file and use its reasonable best
efforts to make effective under the Securities Act a registration statement or
supplement or amend an outstanding registration statement in form and substance
reasonably satisfactory to Dealer, to cover the resale of such Restricted Shares
in accordance with customary resale registration procedures, including
covenants, conditions, representations, underwriting discounts (if applicable),
commissions (if applicable), indemnities due diligence rights, opinions and
certificates, and such other documentation as is customary for equity resale
underwriting agreements of similar size, all reasonably acceptable to Dealer. If
Dealer, in its sole reasonable discretion, is not satisfied with such procedures
and documentation Private Placement Settlement shall apply. If Dealer is
satisfied with such procedures and documentation, it shall sell the Restricted
Shares pursuant to such registration statement during a period (the “Resale
Period”) commencing on the Exchange Business Day following delivery of such
Restricted Shares (which, for the avoidance of doubt, shall be (x) the Share
Termination Payment Date in case of settlement in Share Termination Delivery
Units pursuant to Section ‎9(j) above or (y) the Settlement Date in respect of
the final Expiration Date for all Daily Number of Warrants) and ending on the
Exchange Business Day on which Dealer completes the sale of all Restricted
Shares in a commercially reasonable manner or, in the case of settlement of
Share Termination Delivery Units, a sufficient number of Restricted Shares so
that the realized net proceeds of such sales equals or exceeds the Payment
Obligation (as defined above). If the Payment Obligation exceeds the realized
net proceeds from such resale, Company shall transfer to Dealer by the open of
the regular trading session on the Exchange on the Exchange Business Day
immediately following such resale the amount of such excess (the “Additional
Amount”) in cash or in a number of Shares (“Make-whole Shares”) in an amount
that, based on the Settlement Price on such day (as if such day was the
“Valuation Date” for purposes of computing such Settlement Price), has a dollar
value equal to the Additional Amount. The Resale Period shall continue to enable
the sale of the Make-whole Shares. If Company elects to pay the Additional
Amount in Shares, the requirements and provisions for Registration Settlement
shall apply. This provision shall be applied successively until the Additional
Amount is equal to zero. In no event shall Company deliver a number of
Restricted Shares greater than the Maximum Number of Shares.

(iii)
Without limiting the generality of the foregoing, Company agrees that (A) any
Restricted Shares delivered to Dealer may be transferred by and among Dealer and
its affiliates and Company shall effect such transfer without any further action
by Dealer and (B) after the period of 6 months from the Trade Date (or 1 year
from the Trade Date if, at such time, informational requirements of Rule 144(c)
under the Securities Act are not satisfied with respect to Company) has elapsed
in respect of any Restricted Shares delivered to Dealer, Company shall promptly
remove, or cause the transfer agent for such Restricted Shares to remove, any
legends referring to any such restrictions or requirements from such Restricted
Shares upon request by Dealer (or such affiliate of Dealer) to Company or such
transfer agent, without any requirement for the delivery of any certificate,
consent, agreement, opinion of counsel, notice or any other document, any
transfer tax stamps or payment of any other amount or any other action by Dealer
(or such affiliate of Dealer). Notwithstanding anything to the contrary herein,
to the extent the provisions of Rule 144 of the Securities



19



--------------------------------------------------------------------------------









Act or any successor rule are amended, or the applicable interpretation thereof
by the Securities and Exchange Commission or any court change after the Trade
Date, the agreements of Company herein shall be deemed modified to the extent
necessary, in the opinion of outside counsel of Company, to comply with Rule 144
of the Securities Act, as in effect at the time of delivery of the relevant
Shares or Share Termination Delivery Property.
(iv)
If the Private Placement Settlement or the Registration Settlement shall not be
effected as set forth in clauses (i) or (ii), as applicable, then failure to
effect such Private Placement Settlement or such Registration Settlement shall
constitute an Event of Default with respect to which Company shall be the
Defaulting Party.

(l)
Limit on Beneficial Ownership. Notwithstanding any other provisions hereof,
Dealer may not exercise any Warrant hereunder or be entitled to take delivery of
any Shares deliverable hereunder, and Automatic Exercise shall not apply with
respect to any Warrant hereunder, to the extent (but only to the extent) that,
after such receipt of any Shares upon the exercise of such Warrant or otherwise
hereunder, (i) the Section 16 Percentage would exceed 8.0%, or (ii) the Share
Amount would exceed the Applicable Share Limit, plus 0.5% of the number of
Shares outstanding. Any purported delivery hereunder shall be void and have no
effect to the extent (but only to the extent) that, after such delivery, (i) the
Section 16 Percentage would exceed 8.0%, or (ii) the Share Amount would exceed
the Applicable Share Limit. If any delivery owed to Dealer hereunder is not
made, in whole or in part, as a result of this provision, Company’s obligation
to make such delivery shall not be extinguished and Company shall make such
delivery as promptly as practicable after, but in no event later than one
Business Day after, Dealer gives notice to Company that, after such delivery,
(i) the Section 16 Percentage would not exceed 8.0%, and (ii) the Share Amount
would not exceed the Applicable Share Limit.

(m)
Share Deliveries. Notwithstanding anything to the contrary herein, Company
agrees that any delivery of Shares or Share Termination Delivery Property shall
be effected by book-entry transfer through the facilities of DTC, or any
successor depositary, if at the time of delivery, such class of Shares or class
of Share Termination Delivery Property is in book-entry form at DTC or such
successor depositary.

(n)
Waiver of Jury Trial. Each party waives, to the fullest extent permitted by
applicable law, any right it may have to a trial by jury in respect of any suit,
action or proceeding relating to the Transaction. Each party (i) certifies that
no representative, agent or attorney of the other party has represented,
expressly or otherwise, that such other party would not, in the event of such a
suit, action or proceeding, seek to enforce the foregoing waiver and (ii)
acknowledges that it and the other party have been induced to enter into the
Transaction, as applicable, by, among other things, the mutual waivers and
certifications provided herein.

(o)
Tax Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Company and each of its employees, representatives,
or other agents may disclose to any and all persons, without limitation of any
kind, the tax treatment and tax structure of the Transaction and all materials
of any kind (including opinions or other tax analyses) that are provided to
Company relating to such tax treatment and tax structure.

(p)
Maximum Share Delivery.

(i)
Notwithstanding any other provision of this Confirmation, the Agreement or the
Equity Definitions, in no event will Company at any time be required to deliver
a number of Shares greater than 12,937,996 (the “Maximum Number of Shares”) to
Dealer in connection with the Transaction.

(ii)
In the event Company shall not have delivered to Dealer the full number of
Shares or Restricted Shares otherwise deliverable by Company to Dealer pursuant
to the terms of the Transaction because Company has insufficient authorized but
unissued Shares that are not reserved for other transactions (such deficit, the
“Deficit Shares”), Company shall be continually obligated to deliver, from time
to time, Shares or Restricted Shares, as the case



20



--------------------------------------------------------------------------------









may be, to Dealer until the full number of Deficit Shares have been delivered
pursuant to this Section ‎9(p)(ii), when, and to the extent that, (A) Shares are
repurchased, acquired or otherwise received by Company or any of its
subsidiaries after the Trade Date (whether or not in exchange for cash, fair
value or any other consideration), (B) authorized and unissued Shares previously
reserved for issuance in respect of other transactions become no longer so
reserved or (C) Company additionally authorizes any unissued Shares that are not
reserved for other transactions; provided that in no event shall Company deliver
any Shares or Restricted Shares to Dealer pursuant to this Section ‎9(p)(ii) to
the extent that such delivery would cause the aggregate number of Shares and
Restricted Shares delivered to Dealer to exceed the Maximum Number of Shares.
Company shall immediately notify Dealer of the occurrence of any of the
foregoing events (including the number of Shares subject to clause (A), (B) or
(C) and the corresponding number of Shares or Restricted Shares, as the case may
be, to be delivered) and promptly deliver such Shares or Restricted Shares, as
the case may be, thereafter.
(iii)
The Maximum Number of Shares shall only be subject to adjustment on account of
(w) adjustments of the type specified in Section ‎9(f), (x) Potential Adjustment
Events of the type specified in (1) Section 11.2(e)(i) through (vi) of the
Equity Definitions or (2) Section 11.2(e)(vii) of the Equity Definitions as long
as, in the case of this sub-clause (2), such event is within Company’s control,
(y) Merger Events or Tender Offers requiring corporate action of Company and (z)
Announcement Events that are within the Company’s control; provided that, for
the avoidance of doubt, the number of Shares (or Share Termination Delivery
Units, assuming solely for purposes of this proviso that Section ‎9(j) applied
to all Early Termination Dates hereunder) deliverable under this Confirmation
shall be limited to the Maximum Number of Shares.

(q)
[Reserved].

(r)
Right to Extend. The Calculation Agent may postpone or add, in whole or in part,
any Expiration Date or any other date of valuation or delivery with respect to
some or all of the relevant Warrants (in which event the Calculation Agent shall
make appropriate adjustments to the Daily Number of Warrants with respect to one
or more Expiration Dates) if Dealer determines, in its commercially reasonable
judgment, based on advice of counsel, that such extension is reasonably
necessary or appropriate to preserve commercially reasonable hedging or hedge
unwind activity hereunder in light of existing liquidity conditions (but only if
liquidity as of the relevant time is less than the Calculation Agent’s
commercially reasonable expectations of liquidity at such time as of the Trade
Date) or to enable Dealer to effect purchases of Shares in connection with its
hedging, hedge unwind or settlement activity hereunder in a manner that would,
if Dealer were Issuer or an affiliated purchaser of Issuer, be in compliance
with applicable legal, regulatory or self-regulatory requirements, or with
related policies and procedures applicable to Dealer; provided that no such
Expiration Date or other date of valuation or delivery may be postponed or added
more than 220 Scheduled Trading Days after the original Expiration Date or other
date of valuation or delivery, as the case may be.

(s)
Status of Claims in Bankruptcy. Dealer acknowledges and agrees that this
Confirmation is not intended to convey to Dealer rights against Company with
respect to the Transaction that are senior to the claims of common stockholders
of Company in any United States bankruptcy proceedings of Company; provided that
nothing herein shall limit or shall be deemed to limit Dealer’s right to pursue
remedies in the event of a breach by Company of its obligations and agreements
with respect to the Transaction; provided, further, that nothing herein shall
limit or shall be deemed to limit Dealer’s rights in respect of any transactions
other than the Transaction.

(t)
Securities Contract; Swap Agreement. The parties hereto intend for (i) the
Transaction to be a “securities contract” and a “swap agreement” as defined in
the Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy
Code”), and the parties hereto to be entitled to the protections afforded by,
among other Sections, Sections 362(b)(6), 362(b)(17), 546(e), 546(g), 555 and
560 of the Bankruptcy Code, (ii) a party’s right to liquidate the Transaction
and to exercise any other remedies upon the occurrence of any Event of Default
under the Agreement with respect to the other party to



21



--------------------------------------------------------------------------------









constitute a “contractual right” as described in the Bankruptcy Code, and (iii)
each payment and delivery of cash, securities or other property hereunder to
constitute a “margin payment” or “settlement payment” and a “transfer” as
defined in the Bankruptcy Code.
(u)
Wall Street Transparency and Accountability Act. In connection with Section 739
of the Wall Street Transparency and Accountability Act of 2010 (“WSTAA”), the
parties hereby agree that neither the enactment of WSTAA or any regulation under
the WSTAA, nor any requirement under WSTAA or an amendment made by WSTAA, shall
limit or otherwise impair either party’s otherwise applicable rights to
terminate, renegotiate, modify, amend or supplement this Confirmation or the
Agreement, as applicable, arising from a termination event, force majeure,
illegality, increased costs, regulatory change or similar event under this
Confirmation, the Equity Definitions incorporated herein, or the Agreement
(including, but not limited to, rights arising from Change in Law, Hedging
Disruption, Increased Cost of Hedging, an Excess Ownership Position, or
Illegality (as defined in the Agreement)).

(v)
Agreements and Acknowledgements Regarding Hedging. Company understands,
acknowledges and agrees that: (A) at any time on and prior to the last
Expiration Date, Dealer and its affiliates may buy or sell Shares or other
securities or buy or sell options or futures contracts or enter into swaps or
other derivative securities in order to adjust its hedge position with respect
to the Transaction; (B) Dealer and its affiliates also may be active in the
market for Shares other than in connection with hedging activities in relation
to the Transaction; (C) Dealer shall make its own determination as to whether,
when or in what manner any hedging or market activities in securities of Issuer
shall be conducted and shall do so in a manner that it deems appropriate to
hedge its price and market risk with respect to the Settlement Prices; and (D)
any market activities of Dealer and its affiliates with respect to Shares may
affect the market price and volatility of Shares, as well as the Settlement
Prices, each in a manner that may be adverse to Company.

(w)
Early Unwind. In the event the sale of the “Underwritten Securities” (as defined
in the Purchase Agreement dated as of June 8, 2017, between Company and J.P.
Morgan Securities LLC, as representative of the Initial Purchasers party thereto
(the “Initial Purchasers”)) is not consummated with the Initial Purchasers for
any reason, or Company fails to deliver to Dealer opinions of counsel as
required pursuant to Section ‎9(a), in each case by 5:00 p.m. (New York City
time) on the Premium Payment Date, or such later date as agreed upon by the
parties (the Premium Payment Date or such later date the “Early Unwind Date”),
the Transaction shall automatically terminate (the “Early Unwind”), on the Early
Unwind Date and (i) the Transaction and all of the respective rights and
obligations of Dealer and Company under the Transaction shall be cancelled and
terminated and (ii) each party shall be released and discharged by the other
party from and agrees not to make any claim against the other party with respect
to any obligations or liabilities of the other party arising out of and to be
performed in connection with the Transaction either prior to or after the Early
Unwind Date. Each of Dealer and Company represents and acknowledges to the other
that, upon an Early Unwind, all obligations with respect to the Transaction
shall be deemed fully and finally discharged.

(x)
Payment by Dealer. In the event that (i) an Early Termination Date occurs or is
designated with respect to the Transaction as a result of a Termination Event or
an Event of Default (other than an Event of Default arising under Section
5(a)(ii) or 5(a)(iv) of the Agreement) and, as a result, Dealer owes to Company
an amount calculated under Section 6(e) of the Agreement, or (ii) Dealer owes to
Company, pursuant to Section 12.7 or Section 12.9 of the Equity Definitions, an
amount calculated under Section 12.8 of the Equity Definitions, such amount
shall be deemed to be zero.

(y)
Listing of Warrant Shares. Company shall have submitted an application for the
listing of the Warrant Shares on the Exchange, and such application and listing
shall have been approved by the Exchange, subject only to official notice of
issuance, in each case, on or prior to the Premium Payment Date. Company agrees
and acknowledges that such submission and approval shall be a condition
precedent for the purpose of Section 2(a)(iii) of the Agreement with respect to
each obligation of Dealer under Section 2(a)(i) of the Agreement.

(z)
Adjustments. For the avoidance of doubt, whenever the Calculation Agent or
Determining Party is called upon to make an adjustment pursuant to the terms of
this Confirmation or the Equity Definitions



22



--------------------------------------------------------------------------------









to take into account the effect of an event, the Calculation Agent or
Determining Party shall make such adjustment by reference to the effect of such
event on the Hedging Party, assuming that the Hedging Party maintains a
commercially reasonable hedge position.
(aa)
Delivery or Receipt of Cash. For the avoidance of doubt, other than receipt of
the Premium by Company, nothing in this Confirmation shall be interpreted as
requiring Company to cash settle the Transaction, except in circumstances where
cash settlement is within Company’s control (including, without limitation,
where Company elects to deliver or receive cash, or where Company has made
Private Placement Settlement unavailable due to the occurrence of events within
its control) or in those circumstances in which holders of Shares would also
receive cash.

(bb)
Risk Disclosure Statement. Company represents and warrants that it has received,
read and understands the OTC Options Risk Disclosure Statement provided by
Dealer and a copy of the most recent disclosure pamphlet prepared by The Options
Clearing Corporation entitled “Characteristics and Risks of Standardized
Options”.

(cc)
Conduct Rules.  Each party acknowledges and agrees to be bound by the Conduct
Rules of the Financial Industry Regulatory Authority, Inc. applicable to
transactions in options, and further agrees not to violate the position and
exercise limits set forth therein.

(dd)
FATCA and Dividend Equivalent Tax. “Indemnifiable Tax” as defined in Section 14
of the Agreement shall not include (i) any tax imposed or collected pursuant to
Sections 1471 through 1474 of the Internal Revenue Code of 1986, as amended (the
“Code”), any current or future regulations or official interpretations thereof,
any agreement entered into pursuant to Section 1471(b) of the Code, or any
fiscal or regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement entered into in connection with the implementation
of such Sections of the Code (a “FATCA Withholding Tax”) or (ii) any tax imposed
on amounts treated as dividends from sources within the United States under
Section 871(m) of the Code (or the United States Treasury Regulations or other
guidance issued thereunder). For the avoidance of doubt, a FATCA Withholding Tax
is a Tax the deduction or withholding of which is required by applicable law for
the purposes of Section 2(d) of the Agreement.

(ee)
Taxes After Transfer. If Dealer transfers or assigns all or any part of its
rights or obligations under the Transaction without Company’s consent, Company
shall not be required to pay the transferee on any payment date an amount under
Section 2(d)(i)(4) of the Agreement greater than the amount that Company would
have been required to pay to Dealer in the absence of such transfer or
assignment, except to the extent the greater amount is due to a Change in Tax
Law after the date of such transfer or assignment; provided that if such
transferee does not, on or before such transfer, provide to Company a United
States Internal Revenue Service Form W-9 or W-8ECI, Company shall not be
required to pay the transferee any amount under Section 2(d)(i)(4) of the
Agreement with respect to any U.S. federal withholding taxes. If such transferee
does not provide a United States Internal Revenue Service Form W-9 or W-8ECI
pursuant to the prior sentence and, at any time, Company is required to remit an
amount of tax in respect of any such U.S. federal withholding tax with respect
to a payment (or deemed payment or deemed distribution) under the Transaction,
then without duplication for any amount that Company has deducted on account of
such tax from any amount paid to such transferee pursuant to the Transaction,
the amount so required to be remitted shall be payable by such transferee to
Company within 10 business days of written demand by Company.



23



--------------------------------------------------------------------------------









(ff)
Part 3(a) of the ISDA Schedule – Tax Forms.

Party Required to Deliver Document
Form/Document/Certificate
Date by which to be Delivered
Company
A complete and duly executed United States Internal Revenue Service Form W-9 (or
successor thereto.)
(i) Upon execution and delivery of this Agreement; (ii) promptly upon reasonable
demand by Dealer; and (iii) promptly upon learning that any such Form previously
provided by Company has become obsolete or incorrect.
Dealer
A complete and duly executed United States Internal Revenue Service Form W-9 (or
successor thereto) with any required attachments.
(i) Upon execution and delivery of this Agreement; (ii) promptly upon reasonable
demand by Company; and (iii) promptly upon learning that any such Form
previously provided by Dealer has become obsolete or incorrect.











24



--------------------------------------------------------------------------------






Company hereby agrees (a) to check this Confirmation carefully and immediately
upon receipt so that errors or discrepancies can be promptly identified and
rectified and (b) to confirm that the foregoing (in the exact form provided by
Dealer) correctly sets forth the terms of the agreement between Dealer and
Company with respect to the Transaction, by manually signing this Confirmation
or this page hereof as evidence of agreement to such terms and providing the
other information requested herein and immediately returning an executed copy to
Goldman Sachs & Co. LLC, Equity Derivatives Documentation Department, Facsimile
No. (212) 428-1980/83.


Very truly yours,
Goldman Sachs & Co. LLC




By: /s/ Daniela Rouse

Name: Daniela Rouse
Title: Vice President




    


Accepted and confirmed
as of the Trade Date:
Invacare Corporation
By:
/s/ Robert K. Gudbranson
Authorized Signatory
Name: Robert K. Gudbranson
 
Senior Vice President and Chief Financial Officer
















